FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CESAR ENCISO,                                    No. 15-15956

               Plaintiff-Appellant,              D.C. No. 1:12-cv-00924-LJO-SKO

 v.
                                                 MEMORANDUM*
ALCATAR; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Cesar Enciso appeals pro se from the district court’s

summary judgment for failure to exhaust administrative remedies in his 42 U.S.C.

§ 1983 action alleging deliberate indifference to his serious medical needs. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Williams v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015), and we affirm.

      The district court properly concluded that Enciso failed to exhaust his

administrative remedies because the grievance he filed at the Substance Abuse

Treatment Facility did not sufficiently alert prison officials to the nature of the

wrong underlying his deliberate indifference claims against defendants at North

Kern State Prison and Corcoran State Prison. See Reyes v. Smith, 810 F.3d 654,

659 (9th Cir. 2016) (a grievance only suffices “if it alerts the prison to the nature of

the wrong for which redress is sought” (citation and internal quotation marks

omitted)).

      Enciso’s contentions regarding the timeliness of his grievance and tolling are

without merit.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     15-15956